United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 22-1077
                        ___________________________

                               Simon Gebregziabher

                       lllllllllllllllllllllPlaintiff - Appellant

                                          v.

  Francis G. Slay, Mayor and Board of Police Commissioners, Official Capacity;
 Richard Gray, Board of Police Commissioners, Official Capacity; Thomas Irwin,
Board of Police Commissioners, Official Capacity; Erwin Switzer, Board of Police
Commissioners, Official Capacity; Marcus Bush, Police Officer, Individual Capacity

                            lllllllllllllllllllllDefendants

               Christopher Tanner, Detective, Individual Capacity

                       lllllllllllllllllllllDefendant - Appellee

 Paul Piatchek, LT of the Saint Louis Metropolitan Police Department, Individual
  Capacity; Matthew Burle, Police Officer, Individual Capacity; Mickey Christ,
       Police Officer, Individual Capacity; John Doe, #1 (DSN # unknown)

                            lllllllllllllllllllllDefendants
                                    ____________

                    Appeal from United States District Court
                  for the Eastern District of Missouri - St. Louis
                                  ____________

                         Submitted: December 15, 2022
                           Filed: December 20, 2022
                                 [Unpublished]
                                ____________
Before LOKEN, GRUENDER, and ERICKSON, Circuit Judges.
                          ____________

PER CURIAM.

       Simon Gebregziabher appeals the district court’s1 adverse grant of summary
judgment, as well as the adverse grant of judgment following a bench trial, as to
certain excessive force claims in this 42 U.S.C. § 1983 action. Having carefully
reviewed the record and the parties’ submissions on appeal, we decline to consider
Gebregziabher’s arguments challenging the adverse grant of summary judgment,
which were raised for the first time on appeal. See Wever v. Lincoln Cnty., Neb., 388
F.3d 601, 608 (8th Cir. 2004) (ordinarily, appellate court will not consider arguments
raised for first time on appeal). We further find no basis for reversal of the district
court’s judgment following the bench trial. See Story v. Norwood, 659 F.3d 680,
684-85 (8th Cir. 2011) (findings of fact at bench trial reviewed for clear error;
credibility determinations “virtually unreviewable” on appeal); Mann v. Yarnell, 497
F.3d 822, 825 (8th Cir. 2007) (reasonableness of official’s conduct under
circumstances is question of law). Accordingly, we affirm. See 8th Cir. R. 47B.
                        ______________________________




      1
       The Honorable Shirley P. Mensah, United States Magistrate Judge for the
Eastern District of Missouri, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).

                                         -2-